Case 1:17-cv-00566-HG-RT Document 106 Filed 03/09/20 Page 1 of 1   PageID #: 1926

                                 MINUTES


   CASE NUMBER:        1:17-CV-00566-HG-RT
   CASE NAME:          Gentry Homes, Ltd. v. Simpson Strong-Tie Co.,
                       Inc. et al.
   ATTORNEYS FOR       Ryan H. Engle
   PLAINTIFF:          Sarah M. Love
   ATTORNEYS FOR       Derek J. Brow
   DEFENDANT:          Kevin S.W. Chee


        JUDGE:    Rom Trader               REPORTER:     No Record

        DATE:     03/09/2020               TIME:         10:20 - 11:30


  COURT ACTION:    EP: FINAL PRETRIAL CONFERENCE BEFORE MAGISTRATE
                       JUDGE TRADER held.

  Final Pretrial Conference:

  Court confirms trial of 04/21/2020 at 9:00 a.m. before District
  Judge Helen Gillmor and all deadlines.

  Settlement Discussions:

  Court conducted settlement discussions with the parties. Court
  confirms Mandatory Settlement Conference set for 3/18/20 at 10:00
  a.m. before Magistrate Judge Trader.

  Submitted by: Juliet Parker, Courtroom Manager.
